Citation Nr: 0725294	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-28 183	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
left ankle sprain. 

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for tension headaches.

3. Entitlement to service connection for a sleep disorder, 
including sleep apnea, to include as due to an undiagnosed 
illness.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and S.W.



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1990 to March 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2004, the veteran appeared at a hearing before a 
Decisions Review Officer.  In May 2007, he appeared at a 
hearing before the undersigned Veterans Law Judge.  The 
transcripts of the hearings are in the record.

The Board has jurisdictional responsibility to consider 
whether it is proper for the claims of new and material 
evidence to be reopened, and what the RO determined in this 
regard is not relevant.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001). 

In May 2007, in writing, the veteran withdrew from the appeal 
the claim of service connection for a right ankle disability. 

As the claim of service connection for residuals of a left 
ankle sprain is reopened, the claim is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. In a rating decision in April 2002, the RO denied the 
claim of service connection for residuals of a left ankle 
sprain; after the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the adverse determination. 

2. Evidence received subsequent to the April 2002 rating 
decision includes medical evidence of a current left ankle 
disability linked to an in-service injury, which relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for residuals of a left ankle sprain.  

3. In a rating decision in April 2002, the RO denied the 
claim of service connection for tension headaches; after the 
veteran was notified of the adverse determination and of his 
procedural and appellate rights, he did not appeal the 
adverse determination. 

4. The additional evidence presented since the rating 
decision in April 2002 by the RO is either cumulative or 
redundant of evidence previously considered, or when 
considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for tension headaches and the evidence 
does not raise a reasonable possibility of substantiating the 
claim.

5. A sleep disorder, including sleep apnea, was not 
affirmatively shown to have been present in service; and a 
sleep disorder, including sleep apnea, a known clinical 
diagnosis, is unrelated to an injury, disease, or event of 
service origin.




CONCLUSIONS OF LAW

1. The rating decision in April 2002 by the RO, denying the 
claim of service connection for residuals of a left ankle 
sprain, became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 3.104 (2006).

2. Evidence received since the rating decision in April 2002 
by the RO, is new and material, and the claim of service 
connection for residuals of a left ankle sprain is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3. The rating decision in April 2002 by the RO, denying the 
claim of service connection for tension headaches, became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 
(2006).

4. New and material evidence has not been presented to reopen 
the claim of service connection for tension headaches.   38 
U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

5. A sleep disorder, including sleep apnea, was not incurred 
in or aggravated by service and service connection for a 
sleep disorder, including sleep apnea, as an undiagnosed 
illness may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2006). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

In a new and material evidence claims, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claims and the evidence and information that is 
necessary to establish the underlying claims for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in October 2002, February 2003, 
September 2004, July 2005, and June 2006.  The veteran was 
informed of the type of evidence needed to substantiate the 
claim of service connection for a sleep disorder, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service.  The veteran was also informed that he had to 
submit new and material evidence to reopen his claims, as 
well as the type of evidence required to reopen the 
underlying claims of service connection.

The veteran was informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was also asked to submit evidence, which would 
include that in his possession, in support of his claims.  
The notice included the general provision for the effective 
date of the claims, that is, the date of receipt of the 
claims. 

As for the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (elements of a new and 
material evidence claim); and of Dingess v. Nicholson, 
19 Vet. App. 473 (elements of service connection, except for 
the degree of disability assingable). 

To the extent that the VCAA notice did not include the degree 
of disability assignable, as two of the three claims are 
denied no disability rating can be awarded as a matter of law 
and therefore there is no possibility of any prejudice to the 
veteran with respect to the content error as to degree of 
disability assignable.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  As the application to reopen the claim of 
service connection for a left ankle disability is granted, a 
decision of the merits of the claim is deferred pending 
further evidentiary development and the notice deficiency 
will be addressed in the Remand.  

To the extent that the VCAA notice came after the initial 
adjudication of the claims, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing defect was cured without prejudice 
to the veteran because had a meaningful opportunity to 
participate effectively in the processing of the claims as he 
had the opportunity to submit additional argument and 
evidence and to address the claims at hearings held in June 
2004 and May 2007.  

Also the claims were readjudicated after the content-
complying VCAA notice as evidenced by the supplemental 
statements of the case, dated in January and June 2007.  As 
the essential fairness of the adjudication has not been 
affected, the presumption of prejudicial error as to the 
timing of the notice is rebutted.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The duty to assist includes 
providing a medical examination when such is necessary to 
make a decision on a claim.  The veteran was afforded VA 
examinations in March 2002, July 2003, and May 2005.  As the 
veteran has not identified any additional evidence pertinent 
to his claims, not already of record, and as there are no 
additional records to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The New and Material Evidence Claims

An unappealed rating decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen a previously denied claim.  38 
U.S.C.A. § 5108.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).




New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

New and Material Evidence to Reopen the Claim of Service 
Connection for Residuals of a Left Ankle Sprain

Procedural and Factual Background

The record shows that the RO denied the claim of service 
connection for a left ankle disability in a rating decision 
in April 2002 on the grounds that there was no evidence of 
current disability.  After the veteran was notified of the 
adverse determination and of his procedural and appellate 
rights, he did not appeal the rating decision.  By operation 
of law, the rating decision, denying service connection for a 
left ankle disability, became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104(a). 

The evidence of record and considered by the RO at the time 
of the rating decision is summarized as follows:  

The service medical records show that in September 1992 the 
veteran twisted his left ankle and was diagnosed with left 
ankle sprain.  The remainder of the service medical records 
contain no further complaint, finding, or history of a left 
ankle abnormality.

On VA examination in March 2002, the extremities were 
evaluated as normal. 

VA records from January 1998 to 2002 contain no complaint, 
finding, or history of a left ankle disability.  

The veteran filed the current application to reopen the claim 
in September 2002. 

The Additional Evidence and Analysis

The additional evidence consists of statements by the 
veteran, testimony from S.W. and the veteran, and VA medical 
records. 

VA records show that on VA examination in July 2003, there 
was limitation of motion of the left ankle and the diagnosis 
was left ankle sprain.   

As the claim was previously denied because there was no 
evidence of a current left ankle disability and as the 
additional evidence documents limitation of motion of the 
left ankle and the diagnosis of a left ankle sprain, the 
evidence is new and material because when considered with the 
previous evidence of record, it relates to an unestablished 
fact necessary to substantiate the claim, that is, evidence 
of a current left ankle disability and raises a reasonable 
possibility of substantiating the claim.  For these reasons, 
the claim is reopened. 

Application to Reopen the Claim of Service Connection for 
Tension Headaches

Procedural and Factual Background

The record shows that the RO denied the veteran's claim of 
service connection for tension headaches in a rating decision 
in April 2002, on the grounds that headaches were not shown 
to be present during service or upon discharge from active 
duty, and tension headaches first diagnosed after service, 
were unrelated to an injury, disease, or event during 
service.  After the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the rating decision.  By operation of law, the 
rating decision, denying the veteran's claim of service 
connection for tension headaches, became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.104(a). 



The evidence of record and considered by the RO at the time 
of the rating decision in April 2002 is summarized as 
follows: 

The service medical records contain no complaint, finding, or 
history of headaches.

On VA examination in March 2002, the impression was tension 
headaches. 

VA records from January 1998 to January 2002 first document 
complaints of headaches, beginning in 1999.   

The veteran filed the current application to reopen the claim 
in September 2002. 

The Additional Evidence and Analysis

The additional evidence consists of statements by the 
veteran, testimony from S.W. and the veteran, a July 2003 VA 
examination report, and VA medical records. 

The statements and testimony of the veteran and S.W., to the 
extent they associate the veteran's headaches to service, are 
not new and material evidence because as lay persons they are 
not competent to offer an opinion involving a question of 
medical causation, which requires knowledge of accepted 
medical principles pertaining to the history, manifestation, 
clinical course, and character of headaches, which is beyond 
the competency of a layperson because such is not capable of 
lay observation.  For this reason, the statements and 
testimony do not constitute new and material evidence to 
reopen the claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that lay assertions of medical causation 
cannot serve as a predicate to reopen a previously denied 
claim).

The report of the VA examination in July 2003 and the VA 
records are not new and material evidence because the 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim, namely, that the veteran's chronic 
tension headaches are related to an injury, disease, or event 
causing injury or disease of service origin. 

For the above reasons, the additional evidence is not new and 
material.  Therefore, the claim is not reopened.

Service Connection for a Sleep Disorder to Include Sleep 
Apnea

Principles of Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
September 30, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1).

The term "Persian Gulf veteran" means a veteran who served on 
active service in the Southwest Asia Theater of operations 
during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The 
Southwest Asia Theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d)(2).

Signs or symptoms that may be manifestations of an 
undiagnosed illness include sleep disturbances and 
neuropsychological signs and symptoms. 38 C.F.R. § 3.317(b).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  

Analysis
The veteran's DD-214 shows that he served in Southwest Asia 
from November 1990 to April 1991.

The service medical records contain no complaint, finding, or 
history of a sleep disorder or of sleep apnea.  Although 
there is no documentation of a sleep disorder or of sleep 
apnea during active duty, the veteran testified that he had 
symptoms of sleep disturbance during service, as the 
veteran's statement is credible and as he is competent to 
describe symptoms, the Board accepts the statement as 
satisfying the provision of "noted" during service, and the 
principles of service connection pertaining to chroncity and 
continuity of symptomatology under 38 C.F.R. § 3.303(b) do 
apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

As the veteran's complaint of symptoms during service is 
insufficient to identify the disease entity and insufficient 
observation to establish chronicity at the time, then a 
showing of continuity of symptomatology after service is 
required to support the claim.

After service, VA records document that the veteran was not 
sleeping well (June 1998), sleep difficulty (December 1999), 
sleep problems (January 2000), difficulty falling asleep 
(October 2000), poor sleep (June, August, and October 2001), 
insomnia (2002 and 2003). 

On VA examination in July 2003, the veteran stated that 
during service while serving in the Persian Gulf he worked 
long shifts and he did not sleep well.  He complained of 
difficulty sleeping due to his work schedule.  The examiner 
stated that the veteran's complaints of sleep difficulties 
were multi-factorial and included his work shift.  

In March 2005, the veteran was diagnosed with sleep apnea.  

On VA examination in May 2005, the examiner expressed the 
opinion that the veteran's sleep apnea was not caused by or 
the result of service or was it related to the veteran's 
service-connected post-traumatic stress disorder.  

After service, the record establishes that the veteran first 
presented complaints of difficulty sleeping in 1998, about 3 
years after service, and sleep apnea was first diagnosed in 
March 2005, 10 years after service.  The period without 
documented symptoms of sleep disturbances following discharge 
from service is evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints.).  

Although a sleep disorder to include sleep apnea was 
documented after service, there is no competent medical 
evidence that links the current condition to an injury, 
disease, or event, resulting in an injury or disease, of 
service origin during service.  38 C.F.R. § 3.304(d), 
considering all the evidence, including that pertinent to 
service, as the VA examiner expressed the opinion that sleep 
apnea was not caused by or the result of service or was it 
related to the veteran's service-connected post-traumatic 
stress disorder, which opposes, rather than supports, the 
claim. 

Regarding service connection as an undiagnosed illness, the 
medical evidence of record associates sleep disturbance to a 
known clinical diagnosis, that is, sleep apnea.  For this 
reason, the presumption of service connection due to an 
undiagnosed illness does not apply. 38 C.F.R. § 3.317(a)(1).

For the reasons stated, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

As new and material evidence has been presented, the claim of 
service connection for residuals of a left ankle sprain is 
reopened, and to this extent only the appeal is granted. 

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for the 
tension headaches is denied.

Service connection for a sleep disorder, including sleep 
apnea, to include as due to an undiagnosed illness, is 
denied.  


REMAND

Before deciding the claim of service connection for residuals 
of a left ankle sprain on the merits, additional evidentiary 
development is needed under the duty to assist. 

On VA examination in July 2003, the diagnosis was left ankle 
sprain, but the examiner did not offer a nexus opinion.

In light of the above, the case is REMANDED for the following 
action:

1. Ensure VCAA compliance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

2. Schedule the veteran for a VA 
examination to determine whether the 
veteran currently has a left ankle 
disability and, if so, whether it is at 
least as likely as not that any 
disability of the left ankle is related 
to left ankle sprain in service in 
September 1992.  The claims folder 
should be made available to the 
examiner for review. 

In formulating the opinion, the 
term "at least as likely as not" 
does not mean "within the realm of 
possibility, rather it means that 
the weight of the medical evidence 
both for and against the 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against causation.

3.  After the above has been completed, 
adjudicate the claim.  If the 
determination remains adverse, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


